PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


In re: MARLENE MOFFETT,                
                             Debtor,


TIDEWATER FINANCE COMPANY,
                Plaintiff-Appellant,             No. 03-1279

                 v.
MARLENE MOFFETT,
              Defendant-Appellee.
                                       
           Appeal from the United States District Court
        for the Eastern District of Virginia, at Alexandria.
             James C. Cacheris, Senior District Judge.
                (CA-02-1318, BK 02-82020-SSM)

                      Argued: December 3, 2003

                      Decided: January 23, 2004

    Before WILKINSON and NIEMEYER, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by published opinion. Judge Wilkinson wrote the opinion,
in which Judge Niemeyer and Senior Judge Hamilton joined.


                             COUNSEL

ARGUED: James Robert Sheeran, TIDEWATER FINANCE COM-
PANY, Virginia Beach, Virginia, for Appellant. Robert Ross Weed,
2                          IN RE: MOFFETT
LAW OFFICE OF ROBERT R. WEED, Alexandria, Virginia, for
Appellee.


                             OPINION

WILKINSON, Circuit Judge:

   Appellant Tidewater Finance Company lawfully repossessed Mar-
lene Moffett’s vehicle because of Moffett’s failure to make her sched-
uled payments, and shortly thereafter Moffett filed a petition for
Chapter 13 reorganization. Moffett demanded possession of the vehi-
cle pursuant to the automatic stay and turnover provisions of the
Bankruptcy Code, but Tidewater Finance sought relief from these
provisions. The bankruptcy court, after ensuring that Tidewater
Finance’s security interest in the vehicle was adequately protected in
the bankruptcy plan, ordered Tidewater Finance to return the vehicle
to Moffett. The district court affirmed that decision. Because we find
that Moffett’s right to redeem the vehicle under Virginia law was part
of her bankruptcy estate, and because the reorganization plan in this
case provides for the exercise of her right of redemption, we affirm.
To hold otherwise would deprive Moffett and other debtors of the
rights and protections afforded to them by the Bankruptcy Code, and
it would thereby undermine their chances for successful financial
rehabilitation.

                                  I.

   On January 22, 2001, Marlene Moffett purchased a used 1998
Honda Accord from Hendrick Honda in Woodbridge, Virginia. Mof-
fett agreed to pay $20,024.25 with interest in 60 monthly installments,
and Hendrick Honda retained a security interest in the vehicle. Under
the purchase contract and Virginia state law, Hendrick Honda had the
right to repossess the vehicle in the event of default, subject to Mof-
fett’s right to redeem it. See Va. Code §§ 8.9A-609, 623 (2003). Hen-
drick Honda assigned its rights under the purchase agreement to
Tidewater Finance Company, which subsequently perfected its secur-
ity interest. According to the bankruptcy court, the automobile was
Moffett’s only means of traveling the forty miles from her home to
her workplace at the Federal Emergency Management Agency.
                            IN RE: MOFFETT                             3
   Moffett made her payments in timely fashion for approximately
one year. Because Moffett failed to make her monthly payments in
March and April 2002, however, Tidewater Finance lawfully repos-
sessed the vehicle on the morning of April 25, 2002. Later that day,
Moffett filed for voluntary Chapter 13 reorganization. On May 1,
2002, Moffett’s attorney notified Tidewater Finance of Moffett’s
bankruptcy filing and demanded return of the vehicle, according to
the Bankruptcy Code’s automatic stay and turnover provisions. See 11
U.S.C. §§ 362(a), 542(a) (2003).

   Tidewater Finance in turn filed a motion for relief from the provi-
sions, claiming that its repossession of the automobile stripped Mof-
fett and the bankruptcy estate of any interests in the vehicle, except
bare legal title and an intangible right of redemption. It therefore
asked the bankruptcy court to terminate the automatic stay under 11
U.S.C. § 362(d) so that it could sell the vehicle. Tidewater Finance
took no steps to dispose of the vehicle or to apply for a new certificate
of title.

   The bankruptcy court denied Tidewater Finance’s motion for relief.
The court explained that Tidewater Finance’s repossession did not
terminate Moffett’s equitable interests in the vehicle under Virginia
law, such as her right to redeem the vehicle. This right, the court held,
became part of Moffett’s bankruptcy estate. The bankruptcy court
therefore ordered the vehicle returned to Moffett.

   However, the bankruptcy court first required adequate protection in
the reorganization plan for Tidewater Finance’s security interest. The
modified plan provided for full payment of the amounts due under the
contract — including the delinquent payments — over the course of
the plan. Tidewater Finance complied with the orders and turned over
the car, but filed a notice of appeal on June 27, 2002.

   The district court heard Tidewater Finance’s appeal of the bank-
ruptcy court’s orders. Tidewater Finance claimed that Moffett did not
have any interests in the car other than bare legal title and an intangi-
ble right of redemption. The district court, however, ruled that Mof-
fett retained the statutory right of redemption. Therefore, the court
held, the bankruptcy court properly required Tidewater Finance to
4                           IN RE: MOFFETT
turn over the repossessed vehicle once it was adequately protected in
the reorganization plan. Tidewater now appeals that ruling.1

                                  II.

   Once a debtor files for Chapter 13 bankruptcy, the Bankruptcy
Code automatically stays any act by parties to exercise control over,
or to enforce a pre-petition or post-petition lien against, property of
the bankruptcy estate. 11 U.S.C. §§ 362(a)(3)-(5) (2003). Any entity
that possesses property that the bankruptcy trustee may use, sell, or
lease under the Bankruptcy Code is required to turn over or account
for the property. Id. § 542(a). Before requiring a party to turn over
property, however, courts must ensure that the party’s interest in the
property is adequately protected. Id. §§ 362(d)(1), 363(e). The central
question here is whether Tidewater Finance and the repossessed vehi-
cle are subject to these automatic stay and turnover provisions of the
Bankruptcy Code.

                                  A.

   We must first determine the nature of Moffett’s property interests
in the repossessed vehicle, and whether those interests became part of
her bankruptcy estate. A debtor’s bankruptcy "estate" is automatically
created at the time she files for bankruptcy. It broadly includes,
among other things, "all legal or equitable interests of the debtor in
property as of the commencement of the case." Id. § 541(a)(1). The
inclusive scope of the bankruptcy estate reflects the desire of Con-
gress to facilitate the financial rehabilitation of debtors. See United
States v. Whiting Pools, Inc., 462 U.S. 198, 203-04 (1983). Yet, while
federal law defines in broad fashion what property interests are
included within the bankruptcy estate, state law determines the nature
and existence of a debtor’s rights. Butner v. United States, 440 U.S.
48, 54-55 (1979); Universal Coops., Inc., v. FCX, Inc. (In re FCX,
Inc.), 853 F.2d 1149, 1153 (4th Cir. 1988). We therefore must look
    1
   This Court has previously denied Moffett’s motion to dismiss the
appeal as moot. See Order Den. Mot. to Dismiss as Moot, Sept. 9, 2003.
We likewise deny the motion of Tidewater Finance to certify the ques-
tions in this appeal to the Virginia Supreme Court. See Appellant’s Mot.
to Certify, July 25, 2003.
                            IN RE: MOFFETT                             5
to Virginia law in determining the nature of Moffett’s interests in the
vehicle upon repossession.

   Because we deal here with a debtor’s default on a purchase agree-
ment with a secured creditor, Virginia’s Uniform Commercial Code-
Secured Transactions ("UCC") controls our analysis. See Va. Code
§ 8.9A-601, et seq. (2003). Section 8.9A-609 of the UCC expressly
permits a secured creditor to repossess the collateral protecting its
security interest after default by the debtor. Upon repossession, Vir-
ginia’s UCC grants the secured creditor a number of important rights.
Here, for example, once Tidewater Finance repossessed Moffett’s
vehicle, it was permitted to dispose of the vehicle under certain condi-
tions. See id. § 8.9A-610.

    At the same time, however, the UCC grants certain rights to the
debtor upon repossession and otherwise imposes duties on a secured
creditor in possession of collateral. Most importantly for purposes of
this case, § 8.9A-623(c)(2) of the UCC granted Moffett the right to
redeem the vehicle at any time before Tidewater Finance disposed of
it. This right of redemption was further protected by a duty imposed
on Tidewater Finance to notify Moffett of any planned disposition, at
least ten days prior to disposing of the vehicle. See id. §§ 8.9A-611,
8.9A-612. Indeed, Tidewater Finance was even required to advise
Moffett of her right of redemption. See id. § 8.9A-614. Moffett was
also entitled to any surplus amount that the secured creditor made in
excess of its interest in the collateral. See id. § 8.9A-615(d). Further-
more, the UCC makes clear that Moffett’s rights of redemption, noti-
fication, and surplus — among other rights — are not extinguished
until Tidewater Finance disposes of the repossessed vehicle under
§ 8.9A-610 or itself accepts the collateral under § 8.9A-620 of the
UCC. See id. § 8.9A-617. Since Tidewater Finance has not taken any
steps to dispose of the vehicle, Moffett still possessed these rights
when she filed for bankruptcy.

   These interests, and particularly the statutory right of redemption,
are unquestionably "legal or equitable interests" of Moffett’s that are
included within her bankruptcy estate. See 11 U.S.C. § 541(a)(1). As
the Supreme Court observed in Whiting Pools, Congress broadly
defined the property of the estate in § 541(a)(1) to include all tangible
and intangible property interests of the debtor. See 462 U.S. at 204-05
6                           IN RE: MOFFETT
and n.9 (quoting legislative history); see also Black’s Law Dictionary
1234 (7th ed. 1999) (defining "property of the estate" to include "the
debtor’s tangible and intangible property interests (including both
legal and equitable interests)"). Indeed, the Whiting Pools Court
expressly stated that "interests in [repossessed] property that could
have been exercised by the debtor — in this case, the rights to notice
and the surplus from a tax sale — are already part of the estate by vir-
tue of § 541(a)(1)." 462 U.S. at 207 n.15 (internal citation omitted).

   Consequently, Moffett’s statutory right to redeem the vehicle was
properly made part of her bankruptcy estate under 11 U.S.C.
§ 541(a)(1). Accord Charles R. Hall Motors, Inc. v. Lewis (In re
Lewis), 137 F.3d 1280, 1284 (11th Cir. 1998) (holding that a statutory
right of redemption under Alabama’s UCC is part of a debtor’s bank-
ruptcy estate); see also Bell-Tel Fed. Credit Union v. Kalter (In re
Kalter), 292 F.3d 1350, 1355-56 and n.4 (11th Cir. 2002) (following
Lewis when interpreting Florida’s UCC).

                                  B.

   We consider next whether Moffett’s right to redeem the repos-
sessed vehicle was sufficient to subject Tidewater Finance to the auto-
matic stay and turnover provisions of the Bankruptcy Code. The
bankruptcy court found that Moffett’s reorganization plan proposes to
exercise her right of redemption. Consequently, the court held that
Tidewater Finance’s security interest was adequately protected and
that it must return the vehicle to Moffett.

   We agree. Section 8.9A-623(b) of Virginia’s UCC permits a debtor
to redeem collateral by tendering fulfillment of all obligations secured
by the collateral, as well as reasonable expenses from repossessing
and holding the collateral. As the bankruptcy court found, Moffett’s
modified reorganization plan facilitates the exercise of this right of
redemption by tendering to Tidewater Finance the full amount due
under the contract.

  Specifically, the modified plan requires Moffett to make the same
monthly installment payments contemplated in the purchase agree-
ment directly to Tidewater Finance, and it provides for the trustee to
cure the existing delinquency with payments made over the course of
                           IN RE: MOFFETT                            7
the plan. The estate must pay all applicable interest from the delin-
quent payments. Moreover, the vehicle is insured. Moffett has now
begun to make payments pursuant to the reorganization plan.

   It is true that Moffett’s reorganization plan does not provide for a
lump sum payment of all outstanding debts. However, even if the pur-
chase agreement and § 8.9A-623 of the UCC require such accelera-
tion of her debts upon default, the Bankruptcy Code entitles Moffett
to restructure the timing of her payments in order to facilitate the
exercise of her right of redemption. Section 1322(b)(2) of the Bank-
ruptcy Code permits debtors to modify the rights of holders of
secured claims. Section 1322(b)(3) also allows debtors to cure their
defaults. Courts have recognized that the Bankruptcy Code permits
debtors to restructure the timing of payments to secured creditors by
de-accelerating debts, in order to allow debtors to regain collateral
necessary to their financial recuperation. See, e.g., In re Robinson,
285 B.R. 732, 738-39 (Bankr. W.D. Okla. 2002) (permitting a debtor
to de-accelerate debts and redeem a repossessed vehicle with full
repayment over the course of the bankruptcy plan); Anderson v.
Assocs. Commercial Corp. (In re Anderson), 29 B.R. 563, 565-66
(Bankr. E.D. Va. 1983) (allowing a debtor to de-accelerate debts and
redeem a repossessed tractor by promising full payment over the
course of the bankruptcy plan). Pursuant to these powers, the bank-
ruptcy plan here provided for the payment of all future installments,
the curing of all delinquent payments, and the payment of all applica-
ble interest, over the course of the plan. Such a flexible approach to
repaying claims is precisely what the Bankruptcy Code allows in
order to facilitate a debtor’s successful rehabilitation. Id. at 565.

   Moffett’s right to redeem the vehicle is being exercised in the
bankruptcy estate, and Tidewater Finance’s security interest is thus
adequately protected. For these reasons, we find that the bankruptcy
court was correct in ordering Tidewater Finance to turn over the vehi-
cle to Moffett. See id. at 565-66 (holding repossessed collateral sub-
ject to turnover upon the exercise of a debtor’s right of redemption
in the reorganization plan); see also Bell-Tel Fed. Credit Union v.
Kalter (In re Kalter), 292 F.3d 1350, 1355-56 and n.4 (11th Cir.
2002) (holding that, under Florida law, a debtor can exercise his right
to redeem a repossessed vehicle by tendering the full amount due in
the reorganization plan); Charles R. Hall Motors, Inc. v. Lewis (In re
8                          IN RE: MOFFETT
Lewis), 137 F.3d 1280, 1284-85 (11th Cir. 1998) (holding that, under
Alabama law, a debtor’s right of redemption is part of the bankruptcy
estate, but that in order to redeem the repossessed vehicle the debtor
must tender the full amount due in the reorganization plan).

                                 III.

   Aside from the question whether Tidewater Finance had to turn
over the vehicle as a result of Moffett’s exercise of her right of
redemption, the parties have presented the Court with extensive argu-
ments concerning who holds legal ownership of the repossessed vehi-
cle under Virginia law. This question is significant, as it determines
whether Moffett had a legal as well as an equitable interest in the
repossessed vehicle that became part of her bankruptcy estate.

   For example, if Moffett retained ownership of the repossessed
vehicle under Virginia law, then the vehicle would automatically
become part of her estate. See United States v. Whiting Pools, Inc.,
462 U.S. 198, 205-06, 209-10 (1983). In such a case, there would be
no need for her to exercise her right of redemption in order to bring
the vehicle within the estate.

   On the other hand, if Virginia law operated to transfer ownership
from Moffett to Tidewater Finance immediately upon repossession,
then Moffett’s bankruptcy estate would automatically include only her
statutory rights in the repossessed vehicle. See id. at 207 n. 15, 209-
10. In that event, the only way for Moffett to regain possession of the
vehicle would be to exercise her right of redemption. See Lewis, 137
F.3d at 1284-85; Kalter, 292 F.3d at 1353, 1355-56 and n.4.

   We need not resolve this question here, however. As we have held,
Virginia law at least provides Moffett a right to redeem her vehicle
after repossession. Even if Virginia law otherwise transfers legal own-
ership of the vehicle to Tidewater Finance upon repossession — a
question we do not decide — this transfer cannot be construed as sev-
ering Moffett’s interests in the vehicle provided by the UCC. Her
right of redemption is unquestionably part of the bankruptcy estate.
See 11 U.S.C. § 541(a)(1). Moffett proposes to exercise her right to
redeem the vehicle in her reorganization plan, thus making the vehicle
                            IN RE: MOFFETT                             9
subject to the Bankruptcy Code’s automatic stay and turnover provi-
sions.

   We hold then that the bankruptcy and district courts properly
ordered the vehicle returned to Moffett. The Bankruptcy Code was
designed to facilitate the financial rehabilitation of debtors. See Whit-
ing Pools, 462 U.S. at 203-04, 208. The bankruptcy court’s orders
here accomplish precisely that by returning to Moffett her sole means
of transportation to work, while at the same time fully protecting the
interests of her creditor. Accordingly, the judgment of the district
court is

                                                           AFFIRMED.